Citation Nr: 0833027	
Decision Date: 09/25/08    Archive Date: 09/30/08

DOCKET NO.  05-04 930	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to an increased disability rating for service-
connected allergic bronchitis with a history of pneumonia, 
currently rated as 60 percent disabling.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from August 1988 to August 
1992, including duty in the Southwest Asia Theater from 
August 1990 to March 1991, and from February 1994 to October 
1996.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an October 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  In November 2007 the Board remanded the case for 
further development.  The requested development has been 
completed and the case has been returned to the Board for 
further appellate action.  

In May 2007, the veteran testified at a video conference 
board hearing at the RO before the undersigned Veterans Law 
Judge.  A transcript of that hearing has been associated with 
his claims folder.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  Pulmonary function testing (PFT) reflects FEV-1/FVC ratio 
percentages of 76, and FEV-1 not lower than 50 percent of 
predicted value, or DLCO values not lower than 46 percent of 
that predicted; clinical findings do not reflect evidence of 
cor pulmonale, right ventricular hypertrophy, pulmonary 
hypertension, respiratory failure, or the need for oxygen 
therapy.

CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for the 
veteran's service-connected bronchitis with emphysema are not 
met. 38 U.S.C.A. §§ 1103, 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.10, 4.96, 4.97, 
Diagnostic Code 6600 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the veteran is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, 
VA must notify the veteran of what is required to establish 
service connection and that a disability rating and effective 
date for the award of benefits will be assigned if service 
connection is awarded.

The Court, in its recent decision in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), found that, at a minimum, adequate 
VCAA notice requires that VA notify the claimant that, to 
substantiate such a claim:  (1) s/he must provide, or ask VA 
to obtain, medical or lay evidence demonstrating a worsening 
or increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
(2) if the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
s/he must be notified that, should an increase in disability 
be found, a disability rating will be determined by applying 
relevant diagnostic codes; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation.  

In reviewing the veteran's claim of entitlement to an 
increased disability rating for allergic bronchitis with a 
history of pneumonia, the Board observes that the RO issued 
VCAA notices to the veteran in July 2003 and March 2006 
letters which informed him of the evidence generally needed 
to support claims of entitlement to increased disability 
ratings; what actions he needed to undertake; and how the VA 
would assist him in developing his claim.  The March 2006 
letter informed him of the evidence needed for the assignment 
of evaluations and effective dates for increased rating 
claims.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The July 2003 VCAA notice was issued prior to the 
October 2003 rating decision from which the instant appeal 
arises.  In view of this, the Board finds that VA's duty to 
notify has been fully satisfied with respect to this claim.

Likewise, although the veteran was not provided with adequate 
notice pursuant to Vazquez-Flores, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In this regard, although VA did not provide the 
veteran with notice of the specific requirements for a higher 
disability rating for chronic bronchitis, at his May 2007 
personal hearing, the veteran demonstrated an understanding 
of what was necessary to substantiate his claim, i.e., any 
notice defect was cured by the veteran's actual knowledge.  
See Sanders v. Nicholson, 487 F.3d. 881 (Fed. Cir. 2007; see 
also Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007).  As 
such, the Board concludes that, even assuming a notice error, 
that error was harmless.  See Medrano v. Nicholson, 21 Vet. 
App. 165 (2007); Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006).

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  VA examination reports 
and treatment records, as well as private treatment records, 
are of record and were reviewed by both the RO and the Board 
in connection with the veteran's claim.  The veteran was 
afforded a personal hearing at the RO and a transcript of his 
testimony at this hearing is of record.  There remains no 
issue as to the substantial completeness of the veteran's 
claim.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 
38 C.F.R §§ 3.102, 3.159, 3.326(a) (2007).  Any duty imposed 
on the VA, including the duty to assist and to provide 
notification, has been met.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  

Analysis

The veteran contends that his service-connected allergic 
bronchitis with a history of pneumonia is more severe than 
the current rating reflects.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

Where a veteran appeals the denial of a claim for an 
increased disability rating for a disability for which 
service connection was in effect before he filed the claim 
for increase, the present level of the veteran's disability 
is the primary concern, and past medical reports should not 
be given precedence over current medical findings.  Francisco 
v. Brown, 7 Vet. App. 55, 57-58 (1994).  However, where VA's 
adjudication of the claim for increase is lengthy and factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms which would warrant 
different ratings, different or "staged" ratings may be 
assigned for such different periods of time.  Hart v. 
Mansfield, 21 Vet. App. 505, 509-510 (2007). 

Respiratory disorders are evaluated under 38 C.F.R. § 4.97, 
Diagnostic Codes 6600 through 6817 and 6822 through 6847.  
Pursuant to 38 C.F.R. § 4.96(a), ratings under these 
diagnostic codes will not be combined with each other.  
Rather, a single rating will be assigned under the diagnostic 
code which reflects the predominant disability with elevation 
to the next higher evaluation only where the severity of the 
overall disability warrants such elevation.  38 C.F.R. § 
4.96(a).

The veteran's allergic bronchitis with a history of pneumonia 
is currently evaluated as 60 percent disabling under 38 
C.F.R. § 4.97, Diagnostic Code 6600.  Under this code, a 60 
percent rating is warranted where the evidence demonstrates 
FEV-1 of 40- to 55-percent predicted; or FEV- 1/FVC of 40 to 
55 percent; or DLCO (SB) of 40- to 55-percent predicted; or 
maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).  A 100 percent rating requires FEV-
1 less than 40 percent predicted; or FEV- 1/FVC less than 40 
percent; or DLCO (SB) of less than 40- percent predicted; or 
maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiorespiratory limitation); or cor 
pulmonale (right-sided heart failure); or right ventricular 
hypertrophy; or pulmonary hypertension (shown by echo or 
cardiac catheterization); or an episode or episodes of acute 
respiratory failure; or oxygen therapy. Id.

VA amended the rating schedule concerning respiratory 
conditions, effective October 6, 2006.  See 71 Fed. Reg. 
52,457-52,460 (Sept. 6, 2006).  VA added provisions that 
clarify the use of PFTs in evaluating respiratory conditions.  
A new paragraph entitled "Special provisions for the 
application of evaluation criteria for diagnostic codes 6600, 
6603, 6604, 6825-6833, and 6840-6845" was added to 38 C.F.R. 
§ 4.96.  See 38 C.F.R. § 4.96(d) (2007).  In particular, the 
paragraph notes that if a DLCO (SB) test is not of record, 
evaluation should be based on alternative criteria as long as 
the examiner states why the DLCO (SB) test would not be 
useful or valid in a particular case.  Also, if a maximum 
exercise capacity test is not of record, the adjudicator 
should evaluate the veteran's disability based on alternative 
criteria.  Also if the FEV-1 and the FVC are both greater 
than 100 percent, a compensable evaluation based on a 
decreased FEV-1/FVC ratio should not be assigned.

The Board notes that the effective date of the above 
amendment to 38 C.F.R. § 4.96 is October 6, 2006.  
Furthermore, the provisions of the amendment are noted to be 
applicable to all applications for benefits received by VA on 
or after the effective date of the amendment, October 6, 
2006.  As the veteran's claim for a compensable rating for 
bronchitis was filed in June 2003, consideration of the 
amended version of 38 C.F.R. § 4.96 is not warranted.  The 
Board will thus consider the version of 38 C.F.R. § 4.96 in 
effect prior to the amendment.

A review of the record reflects that the veteran underwent 
PFT in August 2003 and in April 2008, although the August 
2003 PFT did not report a finding for DLCO(SB) or maximum 
oxygen consumption, the April 2008 PFT reported a DLCO 
finding of 46 percent.  Otherwise, FEV-1 predicted values 
reported in both PFTs were 56 percent and 50 percent 
respectively and did not warrant a compensable rating.  With 
regard to the August 2003 PFT, the FEV-1/FVC ratio percentage 
was reported as 76 percent of predicted.  The April 2008 PFT 
resulted in an FEV-1/FVC ratio percentage of 76 percent of 
predicted and post-bronchodilator was 78 percent.  

The August 2003 VA examiner, based on the veteran's history, 
physical examination and PFT diagnosed moderate persistent 
asthma.  The April 2008 VA examiner noted that the veteran 
had obstruction, symptoms of dyspnea, air trapping and 
decreased DLCO consistent with evidence of moderate chronic 
obstructive lung disease.  The examiner further noted that 
the veteran's symptoms of chronic bronchitis, asthma and 
allergic bronchitis were currently under poor control most 
likely due to inadequate treatment.  There is no medical 
evidence of record indicating cor pulmonale, right 
ventricular hypertrophy or pulmonary hypertension or an 
episode of acute respiratory failure or oxygen therapy during 
the course of this appellate period.

Considering all the evidence of record, the Board finds that 
the objective medical evidence of record does not satisfy the 
requirements for a 100 percent disability evaluation under 
the provisions of Diagnostic Code 6600 as the preponderance 
of the objective medical evidence does not reveal FEV-1 
predicted values of less than 40 percent or FEV-1/FVC ratio 
percentages less than 40 percent, or DLCO predicted values of 
less than 40 percent at any time during the course of the 
veteran's appeal.  Nor does the objective medical evidence of 
record show cor pulmonale, right ventricular hypertrophy or 
pulmonary hypertension or an episode of acute respiratory 
failure or oxygen therapy.  Moreover, both the August 2003 
and the April 2008 examiners have assessed the veteran's 
service-connected allergic bronchitis as no more than 
moderate and the evidence further shows that the veteran has 
rarely taken medication or sought treatment for his 
bronchitis/asthma symptoms during most of the appellate 
period.  Therefore, the Board finds that the preponderance of 
the evidence is against a disability rating in excess of 60 
percent for the veteran's service-connected allergic 
bronchitis with a history of pneumonia.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.97, 
Diagnostic Code 6600 (2007).  

The Board finds that the disability is not so unusual or 
exceptional as to render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b)(1).  In 
this regard, the Board notes that the veteran's allergic 
bronchitis has not necessitated frequent periods of 
hospitalization and there is no objective evidence that it 
resulted in marked interference with his employment.  


ORDER

Entitlement to an increased disability rating for allergic 
bronchitis with a history of pneumonia is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


